DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas E. Keely on 11/17/2021.

The application has been amended as follows: 
Please amend claim 8, line 21 to read as “…at a [[fist]] first rate…”
Please amend claim 35, line 4 to read as “[[surgical]] electrosurgical instrument…”
Please amend claim 36, line 2 to read as “...[[the]] a rate…”
Please amend claim 37, line 4 to read as “microwave ablation device…”

Allowable Subject Matter
Claim 1, 6-8, 12, 20-22, 24-29 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant incorporated the scope of the objected claim to each independent claim. See the statement of reasons for the indication of allowable subject matter on the Non-final mailed out 08/16/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TIGIST S DEMIE/Examiner, Art Unit 3794